Title: Thomas Leiper to Thomas Jefferson, 30 November 1815
From: Leiper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
             Philada  November 30th 1815
          
          Your very interesting letter of the 12th June came duly to hand and I have again and again since put my opinions on record with a view of forwarding to you but I have been so completely mistaken in my conjectures respecting the issue of Bonaparte and the French nation that what I wrote one day I was obliged to blot out the next—But now my mind is made up respecting the people of that nation they consist of the best and worst men on earth and it is a melancholy truth that the Scum and Scurf have got uperm uppermost but I Trust in a kind Providence he will soon make it otherwise—
          You and I agree in every thing but in the character of Bonaparte It is clearly established wherever Bonaparte Conquered he established a better Government than they had before and he did more for the honor or interest of France than all the Kings of that nation ever did you complain of Bonaparte Turng his Back on us for my part I do not wonder at it when we consider at that time we had Fifteen Thousand  sailers in the British Fleet fighting against France—
          The French nation are now suffering in the extreme for their injustice and ingratitude to Bonaparte from that circumstance many here do not pity them—
          Last Congress a majority of which were republicans too past an Excise Law which you know is the Horror of all free states—This Law was Copied from a British Statute by Samuel Harrison Smith and delivered to Mr Eppes the Chairman of the Committee of Ways and Means who give it a currency and past both Houses as it stands on Record in the British Code—Had this Law been brought forward by Mr Otis it would have been in Character but I think Mr Eppes will never be able to forgive himself for he certainly most known any sum could have been collected in a direct way on our Estates Indeed the Tobacconist proposed to have it on the Leaf but Mr Eppes answer was it then would be a Tax on the Planters—my answer was what difference could it make whether it was on the Leaf before it was manufactured or after—Mr Eppes saw a difference The Tobacconists submitted to the Law not with pleasure but with pain expecting the next Congress would Repeal the Law and I am certain from your former opinions you will help us to obtain a Repeal I shall send by this days Mail the Excise Law you will see the subject of it on slaves and his House is not his Castle—I shall also send you a short History on the nature and consequences of Excise Laws—Mr Madison said their was no answering the Book in 1795—Mr Madison in Congress again and again spoke against the system but if he had reason to complain of the Law of 1795 he had Ten times more reason to complain of the Law of 1815—
          I shall also send you the proceeding of the Town Meeting of the City of New York—I have also sent you Mr Matthew Carey’s character of the last Congress which in my opinion is perfectly correct—I have also consigned to Edward Trent Esqr of Richmond a Box directed to you—It contains Two Prints of Napolean Le Grand One of which is Allegorical which you will please to accept from me As I did not expect we should have a second Edition soon I purchased Four Prints Two I retained for myself—
          I find all the Tories Hate Napolean that is a sufficient reason for me to like  He is now wanted in France and we shall feel the want of him there in less than eighteen months for we shall have a War with England by that time and I should not be surprized to see Alexander with all his Virtue sending 20,000 of his slaves to enable Britain to make slaves of us for I take it for granted he was one of the legitimates that agreed to the doctrines of the 25th of March last When a News Paper under the direction of the British Goverment will call Mr Madison our President a Scoundrel it is time to prepare for War—
          I observe you have always been dragged from your studies from the times you happened to live in—You must be dragged again for their never was a time when more Wistom was required than the present for we shall have the whole Legitimates of Europe to contend with—May God bless you is the prayer of Your
          
            Most Obedient Servant
            Thomas Leiper
          
        